Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-10 are presented for examination.
3.          This office action is in response to the RCE filed 08/01/2022. 
4.	Claim 1 is independent claim.
5.	The office action is made Non-Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.        Claims 1-5, 7 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Johnmar (US 20140032657 A1) in view of Stevens et al (US 20100131356 A1).

9.	Regarding Claim 1 (currently amended). A machine for evaluating web site content, comprising: a processor or microprocessor coupled to a memory, wherein the processor or microprocessor is programmed to:
 receive a URL for a web site or a portion of a web site to evaluate ([0028-0030], “The URL and other information regarding the page visited and/or status update content may be communicated to the server 107 by the Unit 103 for the server to perform this analysis remotely from the Unit 103 (evaluation).”, see also [0033]); 
monitor visitor interaction with the web site or portion of the web site ([0028], “Unit 103 may collect incoming status update (i.e., posts by the user or by individuals within the social network of the user of the device 102) data from Twitter, Facebook and other sites (visitor interaction with the webpage), and transmit this information to one or more of the servers 104, 107 for storage in the Time, URL, Page Title, Content and Keyword Log Database(s) 109, 110.  The Unit 103 may also log the time of visit, page title, URL and content of Web pages visited, (e.g., URL: www.google.com, Page Title: Google) and transmits this data (visitor interaction with the webpage) to one or more of the servers 104, 107 for storage in the Time, URL, Page Title, Content and/or Keyword Log Database(s) 109, 110.  The data discussed herein may be collected and transmitted separately or at the same time.” And [0042], “At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously (Monitoring visitor interaction with the web site)); 
determine whether to send particular visitors invitations to participate in a content evaluation survey for the content on the web site or portion of the web site based upon a set of visitor interaction triggers ([0003], “collecting information on content volume (proportion of information on a specific topic versus another), user actions (visits, clicks, shares, Facebook "Likes", Twitter "retweets," etc.) and information sentiment (positive negative or neutral) (a set of visitor interaction triggers).  This information is aggregated and analyzed to inform inferences about whether content is reaching desired individuals, altering perceptions (e.g., negative content may diminish intent to purchase) and driving specific actions (e.g., site visitors from Facebook are more likely to purchase a product sold online)”, [0007], “presenting to the user on the computer device an initial survey associated with the at least one topic associated with the content being consumed, the initial survey including an inquiry regarding whether the user planned an action with regard to the at least one topic; and presenting to the user on the computer device, after the initial survey and in response to the user affirming the planned action with regard to the at least one topic (a set of visitor interaction triggers), a follow on survey comprising at least one inquiry regarding whether the user performed the planned action.”, [0016-0017], a follow on survey and [0042], “Unit 103 is programmed to communicate with the Data Storage/Analysis Server 107 and access the Perception, Intent and Behavior Survey Database 106 (user interactions with the website content).  At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 (user interactions with the website content) to see if an individual using Unit 103 answered "yes" to any intent question posed previously.  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow-on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface.”), wherein the interaction triggers include the type of visitor device and the length of time of particular visitor interaction ([0013], logging a time, [0028]);
send electronic invitations to said particular visitors to participate in the content evaluation survey ([0035] “a survey is transmitted from the Data/Analysis Server 107 and is caused to be displayed directly within the browser of the individual using Unit 103 or in a separate user interface.  At this point, the individual is prompted to respond to one or more survey questions regarding perceptions and intent relevant to the content” and [0042], “At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously (particular visitors).  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow-on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface (Sending electronic invitations to said particular visitors)”);
 initiate the content evaluation survey with said particular visitors who accept the invitation ([0007], “presenting to the user on the computer device an initial survey associated with the at least one topic associated with the content being consumed (already interacted with), the initial survey including an inquiry regarding whether the user planned an action with regard to the at least one topic; and presenting to the user on the computer device, after the initial survey and in response to the user affirming the planned action with regard to the at least one topic, a follow on survey comprising at least one inquiry regarding whether the user performed the planned action.”, see also [0035] and [0042], “if an individual using Unit 103 answered "yes" to any intent question posed previously .  If so Unit 103 communicates with the Data Storage/Analysis Server 107 and accesses the Perception, Intent and Behavior Survey Database 106 to retrieve a follow-on survey question or questions.  Follow on survey question(s) are delivered from the Data Storage/Analysis Server 107 and caused to be displayed within the users' browser or user interface (Sending electronic invitations to said particular visitors)”), 
collect electronic survey responses to the content evaluation survey ([0048] “As questions are answered, they are transmitted by Unit 103 to the Reporting Server 108 and logged into the Perception, Intent and Behavior Answer Database 110 along with the URL of the relevant web page/status update content associated with the original set of intent-related survey questions”).
Johnmar did not specifically teach wherein the content evaluation survey comprises questions divided into multiple content types, including a first content type addressing expertise demonstrated by the content on the web site or portion of the web site, further where each content type comprises multiple elements, including a first element addressing findability and discoverability of the content; calculate a type content score for each type of the content evaluation survey by applying different weights to different electronic survey responses, where the weights depend on the type of content; and 2Appl. No. - 16545379calculate a composite content score for the content on the web site or portion of the web site by applying different weight to the type content scores.
However, Stevens teaches wherein the content evaluation survey comprises questions divided into multiple content types ([0025], [0028], [0030], “various types of survey questions: desire rating, relevance, information, attention, innovation (or change), likeability, watchability, etc.”), including a first content type addressing expertise demonstrated by the content on the web site or portion of the web site ([0025], [0028-0033], “various types of survey questions”, “the persuasive power of the advertising content (persuasion) 310 (expertise) ”), further where each content type comprises multiple elements, including a first element addressing findability and discoverability of the content ([0025], [0028-0033], “various types of survey questions”, “Relevance and/or Attention rating, the advertising piece in terms of its ability to make them feel that the advertising is relevant to them/attracts their attention (findability and discoverability of the content)”);
calculate a type content score for each type of the content evaluation survey by applying different weights to different electronic survey responses, where the weights depend on the type of content (Fig 3, [0022], [0029], “different content type score”); and 2Appl. No. - 16545379 
calculate a composite content score for the content on the web site or portion of the web site by applying different weight to the type content scores (Fig 3, [0029], “ACE Score 300 (composite scores)”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of composite content score suggested in Stevens’s system into Johnmar’s and by incorporating Stevens into Johnmar because both systems are related to resource management would predict or evaluate how an advertisement will be or is perceived in the real world.
10.	Regarding claim 2, Johnmar, and Stevens teach the invention as claimed in claim 1 above, and further Stevens teaches modify the type content scores by applying different weights to different analytical measures for the web site or portion of the web site (Fig 3).

11.	Regarding claim 3, Johnmar, and Stevens teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein the content scores are calculated for a period of time ([0042] After a pre-determined period of time “Threshold” (for example, 14 days (a period of time) after an individual answered "yes" to a question regarding intent to purchase an over-the-counter remedy for influenza). 

12.	Regarding claim 4, Johnmar, and Stevens teach the invention as claimed in claim 3 above, and further Johnmar teaches wherein the period of time is a month ([0042] After a pre-determined period of time “Threshold” (for example, 14 days (could be a day/month...etc.) after an individual answered "yes" to a question regarding intent to purchase an over-the-counter remedy for influenza). 

13.	Regarding claim 5, Johnmar, and Stevens teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein the number of survey responses is capped ([0042] After a pre-determined period of time “Threshold” (for example, 14 days after an individual answered "yes" to a question regarding intent to purchase an over-the-counter remedy for influenza) , Unit 103 is programmed to communicate with the Data Storage/Analysis Server 107 and access the Perception, Intent and Behavior Survey Database 106.  At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously.).  

14.	Regarding claim 7, Johnmar and Stevens teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the location and duration of 15engagement by the visitor with one or more portions of the web site ([0042] After a pre-determined period of time “Threshold” (for example, 14 days after an individual answered "yes" to a question regarding intent to purchase an over-the-counter remedy for influenza) , Unit 103 is programmed to communicate with the Data Storage/Analysis Server 107 and access the Perception, Intent and Behavior Survey Database 106.  At this point, Unit 103 checks the User Profile Database 111 and the Perception, Intent and Behavior Answer database 110 to see if an individual using Unit 103 answered "yes" to any intent question posed previously.), also Heber teaches the limitation at ([0013], [0058-0059] and [0062]).  

15.	Regarding claim 10, Johnmar, and Stevens teach the invention as claimed in claim 1 above, and further Johnmar teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the amount of a video that the visitor watches in one or more portions of the web site ([0025]), also Stevens teaches the limitation at (Fig 3, Casual viewing).

16.        Claims 6, 8 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Johnmar (US 20140032657 A1) in view of Stevens et al (US 20100131356 A1) as claimed in claim 1 and further in view of Heber (US 20130311246 A1).

517.	Regarding claim 6, Johnmar, and Stevens teach the invention as claimed in claim 1 above, but did not specifically teach display the content score; provide a graphical comparison of the content score for the current period of time to content scores for previous periods of time; and 10provide a graphical comparison of the content score for the current period of time to industry average scores for similar content.
However, Heber teaches display the content score; provide a graphical comparison of the content score for the current period of time to content scores for previous periods of time; and 10provide a graphical comparison of the content score for the current period of time to industry average scores for similar content ([0040], [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Heber into Johnmar and Stevens combined systems and by incorporating Heber into Johnmar and Stevens combined systems because all systems are related to resource management would evaluate and improve a website.

518.	Regarding claim 8, Johnmar, and Stevens teach the invention as claimed in claim 7 above, but did not specifically teach display recording the location and duration of engagement includes the recording the movement of a pointer or mouse indicator on the one or more portions of the web site.
However, Heber teaches recording the location and duration of engagement includes the recording the movement of a pointer or mouse indicator on the one or more portions of the web site [0013], also Stevens teaches the limitation at ([0004-0005], “tracks the motion of a person's eyes as he or she looks at an advertisement on paper or on a monitor.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Heber into Johnmar and Stevens combined systems and by incorporating Heber into Johnmar and Stevens combined systems because all systems are related to resource management would evaluate and improve a website.

519.	Regarding claim 9, Johnmar, and Stevens teach the invention as claimed in claim 1 above, but did not specifically teach display wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the depth the visitor scrolls down one or more portions of the web site.
However, Heber teaches wherein monitoring the visitor interaction with the web site or portion of the web site comprises recording the depth the visitor scrolls down one or more portions of the web site ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Heber into Johnmar and Stevens combined systems and by incorporating Heber into Johnmar and Stevens combined systems because all systems are related to resource management would evaluate and improve a website.

Respond to Amendments and Arguments
20 - With respect to applicant’s arguments, Applicant’s remarks to the claims have been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169